07/07/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 21-0135
                                  _________________



 IN THE MATTER OF:

 A.M.M.R. and M.L.R.M.R.,                                        ORDER

             Youths in Need of Care.


                                  _________________

       On June 25, 2021, counsel for Appellant Mother filed a motion for a 45-day
extension of time within which to file her opening brief.
       IT IS HEREBY ORDERED that motion is for extension of time is GRANTED.
Appellants Mother’s opening brief shall be filed on or before September 2, 2021.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                  July 7 2021